ALAMO GROUP INC.


2019 EQUITY INCENTIVE PLAN


Section 1. Background and Purpose of the Plan.


        (a) Background. The name of this plan is the Alamo Group Inc. 2019
Equity Incentive Plan (the “Plan”). Alamo Group Inc., a Delaware corporation
(the “Company”), established an incentive compensation plan known as the “First
Amended and Restated 1999 Non-Qualified Stock Option Plan” which was effective
August 31, 1999 and expired as of July 6, 2009. The “2009 Equity Incentive Plan”
was effective as of May 7, 2009 and expires as of May 7, 2019. Subject to the
approval of the Company’s stockholders, the Company now desires to adopt the
Plan as of May 2, 2019.


        (b) Purpose. The purpose of the Plan is to provide incentives to those
officers, employees, and directors of the Company and its direct and indirect
subsidiaries whose contributions are essential to the growth and success of the
Company’s business, in order to strengthen the long-term commitment of such
persons to the Company and its direct and indirect subsidiaries, and to help the
Company and its direct and indirect subsidiaries secure and retain the services
of such key persons. To accomplish such purposes, the Plan provides that the
Company may grant Nonqualified Stock Options, Restricted Stock, and time-based
and performance-based Restricted Stock Units.


Section 2. Definitions.


        For purposes of the Plan, in addition to terms defined elsewhere in the
Plan, the following terms shall be defined as set forth below:


        (a) “Award” means an award of Options, Restricted Stock, or time-based
or performance-based Restricted Stock Units under the Plan.


        (b) “Award Agreement” means, with respect to any Award, the written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.


        (c) “Board” means the Board of Directors of the Company.


        (d) “Change in Control” means, unless otherwise provided in an Award
Agreement, the first to occur of any one of the events set forth in the
following paragraphs:


(i) a change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (as such terms are defined
in Section 13(d)(3) of the Exchange Act), becomes the “beneficial
1



--------------------------------------------------------------------------------

owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of Shares representing more than fifty percent (50%) of the total voting power
of the issued and outstanding stock of the Company entitled to vote in the
election of directors of the Company (“Voting Stock”) and such person or group
has the power and authority to vote such Shares; provided, however, that for
purposes of this subsection (i), the acquisition of additional Shares by any one
person or group who have then been owners of 10% or more of the Shares of the
Company for a continuous period at least ten (10) years will not be considered a
Change in Control; or


(ii) a change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or


(iii) any sale, lease, exchange, or other disposition (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company (together with the assets of the Company’s direct and indirect
subsidiaries) to any person or more than one person acting as a group (as such
terms are defined in Section 13(d)(3) of the Exchange Act); provided, however,
that for purposes of this subsection (iii), a transfer of assets by the Company
to an entity that is controlled by the Company’s stockholders immediately after
the transfer will not be considered a Change in Control; or


(iv) the consummation of a merger or consolidation of the Company with another
entity in which immediately following the consummation of the transaction, those
stockholders of the Company immediately before the consummation of the
transaction cease to own collectively at least fifty percent (50%) of the Voting
Stock of the Company.


        (e) “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto.


        (f) “Committee” means the Compensation Committee of the Board, as
appointed from time to time by at least a majority of the whole Board.


        (g) “Common Shares” means the shares of common stock, par value $0.10
per share, of the Company. 


        (h) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time. 


        (i) “Fair Market Value” of a Share on a particular date shall mean (1)
the closing sale price reported for such Share on the national securities
exchange or
2



--------------------------------------------------------------------------------

national market system on which such Share is principally traded on such date
(or, if there were no trades on such date, on the most recently preceding day on
which there was a sale thereon), or (2) if the Shares are not then listed on a
national securities exchange or national market system, or if the value of such
Shares is not otherwise determinable, such value as determined by the Committee
in good faith in its sole discretion. In making such determination, the
Committee should (but is not required to) use a valuation method that is
presumed reasonable under Treas. Reg. §1.409A-1(b)(5)(iv)(B)(2). If the
Committee does not use a method that is presumed reasonable, the Committee
nevertheless shall use a method designed to comply with the reasonableness
requirements of Treas. Reg. §1.409A-1(b)(5)(iv)(B).


        (j) “Nonqualified Stock Option” means an Option that by its terms is a
nonqualified stock option and that will not be treated as an “incentive stock
option” within the meaning of Section 422 of the Code.


        (k) “Option” means a right to purchase Shares, granted to a Participant
pursuant to the Plan. As used herein, the term “Option” shall include only a
Nonqualified Stock Option, and the Plan shall be construed in a manner that will
effectuate the intent for all Options granted hereunder to be treated as
Nonqualified Stock Options.


        (l) “Participant” means the holder of an outstanding Award.


        (m) “Restricted Stock” means Shares issued pursuant to an Award
Agreement in accordance with Section 7 of the Plan.


        (n) “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to Section
8 of the Plan. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.


        (o) “Service Provider” means an employee, officer, or director of the
Company or any of the Company’s direct or indirect subsidiaries. For purposes of
this paragraph, the term “direct or indirect subsidiaries” shall refer only to
those subsidiaries that qualify as eligible issuers of the Company’s stock under
Treas. Reg. §1.409A-1(b)(5)(iii)(E).


        (p) “Shares” means the Common Shares and the common equity of any
successor entity.
         
Section 3. Shares Subject to the Plan.  


        (a) There shall be reserved and available for issuance under the Plan
500,000 Common Shares. In determining the terms and conditions of an Award
hereunder, the Committee shall not impose any conditions on the Common Shares
(such as a mandatory repurchase obligation or a put or call right) that would
cause the Common
3



--------------------------------------------------------------------------------

Shares issued under the Award not to be considered “Service Recipient Stock”
under Treas. Reg. §1.409A-1(b)(5)(iii). 


        (b) To the extent that (i) an Option expires or is otherwise cancelled
or terminated without being exercised as to the underlying Shares, (ii) any
Shares subject to any award of Restricted Stock or Restricted Stock Units are
forfeited, or (iii) Shares are withheld from payment of an Award in satisfaction
of any minimum federal, state, local, or foreign withholding requirements, such
Shares shall again be available for issuance in connection with future Awards
granted under the Plan. The Shares issued under the Plan may be authorized but
unissued Common Shares, reacquired Common Shares, issued Common Shares held in
the Company’s treasury, or any combination of the foregoing.


        (c) The Company, during the term of the Plan, will at all times reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of the Plan.


Section 4. Administration of the Plan.


        (a) The Plan shall be administered by the Committee. The Committee shall
consist solely of two or more “Non-Employee Directors,” as defined in Rule
16b-3(b)(3)(i) of the Exchange Act.


        (b) To the extent desirable to qualify transactions hereunder as exempt
under Rule 16b-3 of the Exchange Act, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3 of
the Exchange Act.


        (c) The Committee shall have the power and authority, in its discretion:


(i) to select the Service Providers to whom Awards may be granted hereunder;


(ii) to determine whether and to what extent Options, Restricted Stock, or
Restricted Stock Units are to be granted hereunder to Service Providers;


(iii) to determine the number of Shares to be covered by each Award granted
hereunder;


(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder;



4



--------------------------------------------------------------------------------

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Awards granted
hereunder;


(vi) to adopt, alter, and rescind rules and regulations relating to the Plan as
it shall from time to time deem advisable; and


(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan.


In exercising such discretion pursuant to this Section 4(c), the Committee shall
ensure that a grant of Options, Restricted Stock, or Restricted Stock Units is
structured so as not to cause a deferral of compensation under Code §409A and
the Regulations thereunder.


        (d) The Committee’s decisions, determinations, and interpretations will
be final, conclusive, and binding on all persons, including the Company and the
Participants. No member of the Committee, nor any officer or employee of the
Company acting on behalf of the Committee, shall be personally liable for any
action, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Committee and each and any officer
or employee of the Company acting on their behalf shall, to the extent permitted
by law, be fully indemnified and protected by the Company in respect of any such
action, determination, or interpretation.


Section 5. Eligibility.


        The Participants under the Plan shall be selected from time to time by
the Committee, in its sole discretion, from among Service Providers. The
Committee shall have the authority to grant to any Service Provider Options,
Restricted Stock, or Restricted Stock Units, in accordance with the terms of the
Plan.


Section 6. Options.


        (a) General. Options may be granted alone or in addition to other Awards
granted under the Plan. Any Option granted under the Plan shall be evidenced by
an Award Agreement. The provisions of each Option need not be the same with
respect to each Participant. The Committee shall determine the Service Providers
to whom, and the time or times at which, awards of Options shall be made, and
the terms of such Options, not inconsistent with the terms of the Plan.
Participants who are granted Options shall enter into an Award Agreement with
the Company, in such form as the Committee shall determine, which Award
Agreement shall set forth, among other things, the exercise price of the Option,
the term of the Option, and provisions regarding exercisability of the Option
granted thereunder. The Options granted under the Plan
5



--------------------------------------------------------------------------------

must be Nonqualified Stock Options. More than one Option may be granted to the
same Participant and be outstanding concurrently hereunder. Options granted
under the Plan shall be subject to the terms and conditions set forth in
paragraphs (b) –(h) of this Section 6 and shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as the Committee
shall deem desirable.


        (b) Exercise Price. The per share exercise price of Shares purchasable
under an Option shall be determined by the Committee in its sole discretion at
the time of the grant, but shall not be less than 100% of the Fair Market Value
per Share as of the date of grant.


        (c) Option Term. The term of such Option shall be fixed by the
Committee, but no Option shall be exercisable more than ten (10) years after the
date such Option is granted.


        (d) Exercisability and Vesting. Options shall be exercisable and vested
at such time or times and subject to such terms and conditions as shall be
determined by the Committee in its sole discretion. Unless otherwise provided in
an Award Agreement, Options shall vest and become exercisable at the rate of 20%
of the Shares subject to the Option on the first anniversary of the date of
grant, and as to an additional 20% of the Shares subject to the Option on each
of the four succeeding anniversaries on the date of grant, but only to the
extent that the Participant has continuously been a Service Provider through
each such date. In accordance with Code §409A, if the Committee selects an
exercise and vesting schedule other than that set forth in this paragraph, such
exercise and vesting schedule shall be fixed as of the date of the Option grant
and shall not include any feature for the deferral of compensation other than
deferral of recognition of income until the later of (i) the exercise or
disposition of the Option under Treas. Reg. §1.83-7 or (ii) the time the stock
acquired pursuant to the exercise of the Option first becomes substantially
vested (as defined in Treas. Reg. §1.83-3(b).


        (e) Method of Exercise. An Option may be exercised in whole or in part
prior to the expiration of such Option by giving written notice of exercise to
the Company specifying the number of Shares to be purchased, accompanied by full
payment for the Shares with respect to which the Option is exercised (together
with applicable withholding taxes). Full payment may consist of any
consideration and method of payment authorized by the Committee and permitted by
the Award Agreement and the Plan.


        (f) Rights as a Stockholder. Until the Shares are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) certificate(s) evidencing such Shares promptly after the
Option is exercised.



6



--------------------------------------------------------------------------------

        (g) Nontransferability of Options. The Participant shall not be
permitted to sell, transfer, pledge, or assign any Option other than by: (i)
will or the laws of descent and distribution, or (ii) a qualified domestic
relations order within the meaning of Section 414(p) of the Code or any similar
instrument. All Options shall be exercisable during the Participant’s lifetime
only by the Participant.
        
(h)   Termination of Relationship as a Service Provider.


(1) Termination other than for Death. If a Participant ceases to be a Service
Provider, other than upon the Participant’s termination as a Service Provider as
a result of the Participant’s death, the Participant may exercise his or her
Option within ninety (90) days of such termination of service to the extent such
Option is vested on the date Participant ceases to be a Service Provider, but in
no event later than the expiration of the term of such Option as set forth in
the Award Agreement. If on the date the Participant ceases to be a Service
Provider the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the Plan.
If, after Participant ceases to be a Service Provider, the Participant does not
exercise his or her Option within the ninety (90) days described above, the
Option will terminate, and the Shares covered by the Option will revert to the
Plan.


(2) Termination by Reason of Death. If a Participant either (i) dies while a
Service Provider, or (ii) dies within the ninety (90) day period following the
date the Participant ceases to be a Service Provider as described in Section
6(h)(1) above, the Option may be exercised within twelve (12) months following
the Participant’s death to the extent such Option is vested on the date of
Participant’s death, but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement. Such Option may be exercised by
the personal representative of the Participant’s estate, or by the person(s) to
whom the Option is transferred pursuant to the Participant’s will or in
accordance with the laws of descent and distribution, provided that
documentation satisfactory to the Committee establishing the right of such
personal representative or heir to receive the Option from Participant is
provided to the Committee. If on the date the Participant dies the Participant
is not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If, after Participant dies, the
Participant’s Option is not exercised within the twelve (12) months described
above, the Option will terminate, and the Shares covered by the Option will
revert to the Plan.



7



--------------------------------------------------------------------------------

Section 7. Restricted Stock.


        (a) General. Awards of Restricted Stock may be issued either alone or in
addition to other Awards granted under the Plan and shall be evidenced by an
Award Agreement. The provisions of the awards of Restricted Stock need not be
the same with respect to each Participant. The Committee shall determine the
Service Providers to whom, and the time or times at which, awards of Restricted
Stock shall be made; the number of Shares to be awarded; the price, if any, to
be paid by the Participant for the acquisition of the Restricted Stock, and the
Restricted Period (as defined in Section 7(c)) applicable to awards of
Restricted Stock.


        (b) Awards and Escrow. The prospective recipient of an Award of
Restricted Stock shall not have any rights with respect to any such Award,
unless and until such recipient has executed an Award Agreement evidencing the
Award and delivered a fully executed copy thereof to the Company, within such
period as the Committee may specify after the award date. Each Participant who
is granted an Award of Restricted Stock shall be issued a share certificate in
respect of such Shares of Restricted Stock, which certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to any such
Award; provided, however, that unless the Committee determines otherwise, (i)
the Company as escrow agent will hold the share certificates for all Shares of
Restricted Stock until the Restricted Period has ended and all restrictions on
such Shares have lapsed, and (ii) as a condition of Award of Restricted Stock,
the Participant shall have delivered a stock power, endorsed in blank, relating
to the Shares covered by such Award.


        (c) Nontransferability of Restricted Stock. The Committee, in its sole
discretion, shall determine in the terms of the Award Agreement and the period
during which the Restricted Stock Award shall be subject to restrictions on
transferability (the “Restricted Period”). During the Restricted Period, the
Participant shall not be permitted to sell, transfer, pledge, hypothecate, or
assign Shares of Restricted Stock awarded under the Plan except by: (i) will or
the laws of descent and distribution, or (ii) a qualified domestic relations
order within the meaning of Section 414(p) of the Code or any similar
instrument. The Committee, in its sole discretion, may impose such other
restrictions and conditions on Shares of Restricted Stock as it may deem
advisable or appropriate, including the attainment of corporate or individual
performance goals.


        (d) Removal of Restrictions. Unless otherwise provided in an Award
Agreement, the Restricted Period shall end as to 25% of the total Shares of
Restricted Stock granted in an Award on the first anniversary of the date of
grant, and as to an additional 25% of the total Shares of Restricted Stock
granted in an Award on each of the three succeeding anniversaries of the date of
grant, but only to the extent that the Participant has continuously been a
Service Provider through each such date. Shares of Restricted Stock covered by
Restricted Stock grants made under the Plan will be released from escrow on a
rolling basis as Restricted Periods end, such Shares to be
8



--------------------------------------------------------------------------------

released as soon as practicable after the last day of the particular Restricted
Period applicable to the Shares, or at such other time as the Committee may
determine.


        (e) Rights as a Stockholder. Except as provided in Sections 7(b) and (c)
above or as otherwise provided in an Award Agreement, the Participant shall
possess all incidents of ownership with respect to Shares of Restricted Stock
during the Restricted Period, including the right to receive all dividends and
distributions paid with respect to such Shares and to vote such Shares. If any
such dividends or distributions are paid in Shares, the Shares will be subject
to the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.


        (f) Termination of Relationship as a Service Provider. Except as
otherwise provided in an Award Agreement, if a Participant ceases to be a
Service Provider for any reason during the Restricted Period, the Participant’s
rights to Shares of Restricted Stock for which restrictions have not lapsed will
be forfeited back to the Company and the Participant shall have no further
rights thereto.


Section 8. Time-Based and Performance-Based Restricted Stock Units.


        (a) General. Awards of time-based and performance-based Restricted Stock
Units may be issued either alone or in addition to other Awards granted under
the Plan and shall be evidenced by an Award Agreement. The provisions of the
awards of Restricted Stock Units need not be the same with respect to each
Participant. The Committee shall determine the Service Providers to whom, and
the time or times at which, awards of Restricted Stock Units shall be made, the
number of Restricted Stock Units to be awarded, and the vesting period (as
described in Section 8(c)) applicable to awards of Restricted Stock Units.


        (b) Awards. A Restricted Stock Unit Award shall be similar in nature to
a Restricted Stock Award except that no Shares are actually issued to a
Participant (or held in escrow for the benefit of Participant) until a later
date specified in the applicable Award Agreement. Each Restricted Stock Unit
shall have a value equal to the Fair Market Value of a Share unless otherwise
stated in the applicable Award Agreement.


        (c) Vesting. The Committee, in its sole discretion, shall determine in
the terms of the Award Agreement the vesting schedule and other restrictions and
conditions to which the Restricted Stock Unit Award will be subject. The
Committee may set vesting criteria based upon continued employment, the
achievement of Company-wide, business unit, or individual performance goals, or
any other basis determined by the Committee in its discretion. For this purpose,
such performance goals may be based upon absolute or relative objectives or
metrics including (by way of example) total sales, sales growth, total earnings,
earnings before interest, taxes, depreciation and amortization, earnings growth,
return on equity, earnings per share, return on capital, gross margin, operating
margin, total shareholder return, Common Share price, increase in Common Share
price, gross or net income or profit, operating
9



--------------------------------------------------------------------------------

income or profit, cash flow, market share, increase in market share, expansion,
retention and cost reduction, and may provide for varying levels of vesting
based upon the attainment of threshold, target and maximum levels of
performance. Provided that the conditions to the vesting of a Restricted Stock
Unit are satisfied, and except as provided in Section 8(e) hereof, upon
satisfaction of all vesting conditions with respect to a Restricted Stock Unit,
such Restricted Stock Unit shall vest.


        (d) Benefit Upon Vesting. Upon the vesting of time-based Restricted
Stock Units, the Participant shall be entitled to receive, as soon as
practicable after the date on which such Restricted Stock Unit vests, an amount
in cash, Shares, or a combination of the foregoing (as determined by the
Committee in its sole discretion and set forth in the applicable Award
Agreement) equal, per unit, to the Fair Market Value of a Share on the date on
which such Restricted Stock Unit vests. Upon the vesting of performance-based
Restricted Stock Units, the Participant shall be entitled to receive, as soon as
practicable after the date on which such Restricted Stock Unit vests, cash,
Shares, or a combination of the foregoing (as determined by the Committee in its
sole discretion and set forth in the applicable Award Agreement) the amount of
which will depend upon the target performance criteria stated in the Award
Agreement as compared to actual performance achieved over the applicable vesting
period.


        (e) Termination of Relationship as a Service Provider. Except as
otherwise provided in an Award Agreement, if a Participant ceases to be a
Service Provider for any reason before the Restricted Stock Units have vested,
the Participant’s rights to unvested Restricted Stock Units shall be cancelled
and the Participant shall have no further rights thereto.


Section 9. Adjustments; Dissolution or Liquidation; Change in Control.


        (a) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Committee, in order to
prevent diminution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, will adjust the number and class of shares
of stock that may be delivered under the Plan and/or the number, class, and
price of shares of stock covered by each outstanding Award.
(b)  Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Committee will use its reasonable efforts to
notify each Participant as soon as practicable prior to the effective date of
such proposed transaction. To the extent it has not been previously exercised,
an Award will terminate immediately prior to the consummation of such proposed
action.

10



--------------------------------------------------------------------------------

(c)  Change in Control. In the event of a Change in Control, each outstanding
Award will be treated as the Committee determines, including, without
limitation, that each Award be assumed or an equivalent option or right
substituted by the successor entity or a parent or affiliate of the successor
entity. The Committee will not be required to treat all Awards similarly in the
transaction. Unless otherwise provided in an Award Agreement, upon the
occurrence of a Change in Control, all outstanding Shares of Restricted Stock
and Restricted Stock Units granted to a Participant that have not theretofore
vested shall immediately vest, and each Option granted to a Participant and
outstanding at such time shall become fully and immediately vested and
exercisable, unless such Awards are either assumed or an equitable substitution
is made therefor.


Section 10.  Tax Withholding.


(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).


(b) Withholding Arrangements. The Committee, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy such tax withholding obligation, in whole or in part by (without
limitation): (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, or (iv) any combination thereof. The
Fair Market Value of the Shares to be withheld or delivered will be determined
as of the date that the taxes are required to be withheld.


Section 11. No Effect on Employment or Service.


        Neither the Plan nor any Award will confer upon a Participant any right
with respect to continuing the Participant’s relationship as a Service Provider
with the Company or a Company’s direct or indirect subsidiary, nor will they
interfere in any way with the Participant’s right or the Company’s right (or the
right of a Company’s direct or indirect subsidiary) to terminate such
relationship at any time, with or without cause, to the extent permitted by
applicable laws.


Section 12. Term of Plan; Amendment; Termination.


        The Plan will become effective upon its adoption by the Board, subject
to the approval of the Company’s stockholders. Unless terminated earlier
pursuant to the terms of the Plan, the Plan will continue in effect for a period
of ten (10) years from the
11



--------------------------------------------------------------------------------

effective date (the “Plan Term”). No Award shall be granted pursuant to the Plan
after the end of the Plan Term, but Awards theretofore granted may extend beyond
the Plan Term. The Board may at any time amend, alter, suspend or terminate the
Plan. The Company shall obtain stockholder approval of any Plan amendment,
alteration, suspension, or termination to the extent necessary and desirable to
comply with applicable laws. No amendment, alteration, suspension, or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise by the Participant and the Committee, which agreement
must be in writing and signed by the Participant and the Committee.


Section 13.  General Provisions.


        (a)    Shares shall not be issued pursuant to the exercise of any Award
granted hereunder unless the exercise of such Award and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, and the requirements of any stock exchange upon which
the Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. The Company shall be
under no obligation to effect the registration pursuant to the Securities Act of
1933, as amended, of any interests in the Plan or any Shares to be issued
hereunder or to effect similar compliance under any state laws.
        
        (b)    All certificates for Shares delivered under the Plan shall be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Shares may
then be listed, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. The Committee may require, as a
condition of the issuance and delivery of certificates evidencing Shares
pursuant to the terms hereof, that the recipient of such Shares make such
agreements and representations as the Committee, in its sole discretion, deems
necessary or desirable.
            
        (c)    No fractional Shares shall be issued or delivered pursuant to the
Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
         
        (d)     If any provision of the Plan is held to be invalid or
unenforceable, the other provisions of the Plan shall not be affected but shall
be applied as if the invalid or unenforceable provision had not been included in
the Plan.
         
        (e)    The Plan and all Awards shall be governed by the laws of the
State of Delaware without regard to its principles of conflict of laws.
         
12

